 

 

 

| USDC SDNY

 

 

 

s DOCUMENT
‘ ELECTRONICALLY FILED
r DOC #:
UNITED STATES DISTRICT COURT ATE FILED: 6 oon
SOUTHERN DISTRICT OF NEW YORK : a _. ‘____ 9 209
won nnn ee eee ee ee x i
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY
-V.- : ORDER OF FORFEITURE/
: MONEY JUDGMENT
ANULFO OBISPO SIERRA-LEBRON, :
a/k/a “El Maestro,” : $2 17 Cr. 91 (LAK)
Defendant. :
j=_=- = g- egg eee ge ee BP BP BP eae se ee ne ee eee ee x

WHEREAS, on or about October 30, 2017, ANULFO OBISPO SIERRA-
LEBRON, a/k/a “El Maestro” (the “Defendant’”) was charged in a two-count Superseding
Information, S2 17 Cr. 91 (LAK) (the “Information”) with conspiracy to distribute and possess
with intent to distribute five kilograms and more of mixtures and substances containing a
detectable amount of cocaine, in violation of Title 21, United States Code, Section 846 (Count
One); and possession of a firearm in furtherance of a drug trafficking offense, in violation of Title
18, United States Code, Sections 924(c)(1}(A)(i) and 2 (Count Two);

WHEREAS, the Information included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of
~ any and all property constituting or derived from any proceeds obtained, directly or indirectly, as
a result of the offense charged in Count One of the Information, and any and all property used or
intended to be used in any manner or part to commit, and to facilitate the commission of, the
offense charged in Count One of the Information;

WHEREAS, on or about October 30, 2017, the Defendant pled guilty to Counts
One and Two of the Information, pursuant to a plea agreement with the Government, wherein the
Defendant admitted the forfeiture allegation with respect to Count One of the Information and

agreed to forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

 

 
and all property constituting or derived from any proceeds the Defendant obtained directly or
indirectly as a result of the offense charged in Count One of the Information and any and all
property used or intended to be used in any manner or part to commit and to facilitate the
commission of the offense charged in Count One of the Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $12,000.00 in United States currency, representing the amount of proceeds traceable to
the offense charged in Count One of the Information that the Defendant personally obtained: and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence;

IT 1S HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States
Attorney George D. Turner, of counsel, and the Defendant, and his counsel, Matthew Myers, Esq.
that:

1. As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $12,000.00 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the Defendant personally obtained, shall be entered
against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, ANULFO
OBISPO SIERRA-LEBRON, and shall be deemed part of the sentence of the Defendant, and shall

be included in the judgment of conviction therewith.

 
3. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the “United States Marshals Service” and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Asset Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b}(3) of the Federal Rules of Criminal Procedure,
upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate or dispose of
forfeitable property, including depositions, interrogatories, requests for production of documents
and the issuance of subpoenas.

7. This Court shall retain jurisdiction to enforce this Consent Preliminary
Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(¢) of
the Federal Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 

 

 
9. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

» Gab —

George D. Turner

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2562

ANULFO OBISPO SIERRA-LEBRON

By:

 

ANULFO OBISPO SIERRA-LEBRON

By: DI, (Léa

Matthew Myers, Esq. .

Myers, Singer & Gaiiardo, LLP
299 Broadway, Suite 200

New York, NY 10007

Attorney for ANULFO OBISPO SIERRA-LEBRON
SO ORDERED: be
MA An [ |

HONORABYE LEWIS A. KAPLAN
UNITED STATES DISTRICT JUDGE

4, [sf2
DATE

3 Ly
DAT
J oe
DAZE

A zfrore

DATE

 

 
